                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

Deborah and James Sullins,                           )
                                                     )
                                                     )
                 Plaintiff(s),                       )
                                                     )
          vs.                                        )              Case No. 4:19cv1418 UNA
                                                     )
                                                     )
Johnson & Johnson, Inc., et al.                      )
                                                     )
                 Defendant(s).                       )

                                                ORDER

          The above styled and numbered case was filed on May 24, 2019 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Stephen N. Limbaugh, Jr., United States

District Judge, under cause number 1:19cv00085.

          IT IS FURTHER ORDERED that cause number 4:19cv1418 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT



Dated: May 24, 2019                                          By: /s/ Michele Crayton
                                                                 Court Services Manager

In all future documents filed with the Court, please use the following case number 1:19cv00085 SNLJ.
